DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 1 March 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 was filed after the mailing date of the initial disclosure but prior to any action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-9 and 17-19 recite a limitation for “displaying/storing”.  The metes and bounds of the claim are indeterminable because it is not clear if the “/” is an indication that both functions are performed, or and either/or scenario.  For examination purposes, the “/” is interpreted as ‘displaying or storing’.  Clarification is required.
Claims 12-20 recite the limitation "by the computer" in multiple claims and locations.  There is insufficient antecedent basis for this limitation in the claim.  Neither the machine readable storage device of Claim 12 nor the device of claim 20 introduce a computer, such as the one recited in Claim 1.  It is unclear which element of the claimed devices perform the claimed functions since a computer is not explicitly recited in either independent claim.  For examination purposes “the computer” is interpreted as ‘the processor’ from the preambles of claims 12 and 20.  Clarification is required.  The dependent claims inherit the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite obtaining data, a model and conditions to determine corrosion amounts.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind since the steps set forth a series of observations and evaluations that could be done the same way mentally  but for the “by the computer” language, the claims encompass a user simply observing/obtaining data, a model and conditions and making decisions/evaluations/determinations in their mind.  The mere nominal recitation of a generic computer does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process, which is an abstract idea/judicial exception.
This judicial exception is not integrated into a practical application.  The claims recite two additional elements, the computer that performs the obtaining and determining and displaying the determined results. The obtaining and displaying are recited at a high level of generality and amount to mere data gathering and transmission, which are forms of extra solution activity.  The computer/processor that performs the obtaining and determining steps is also recited at a high level of generality and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the obtaining and displaying steps that were considered extra solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field. The specification does not provide any indication that the computer is anything other than a generic, off the shelf computer component, and the Symantec, TLI and OIP Techs court decisions (MPEP 2106.05d) indicate that mere collection, receipt, or transmission/display of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-11 and 13-19 are dependent upon claims 1 and 12, include all of the limitations of the independent claims, and recite the same abstract idea.  The claims recite additional limitations that merely narrow the abstract mental process by describing the properties and data, additional determined corrosion amounts, additional data gathering, determinations, data comparisons, and selections.  The claims include additional elements that do not transform the claim into a patentable invention but instead describe insignificant data gathering, accessing, displaying and storage.  When reconsidered these steps are well-understood, routine and conventional activities in the field. The specification does not provide any indication that the computer is anything other than a generic, off the shelf computer component, and the Symantec, TLI and OIP Techs court decisions (MPEP 2106.05d) indicate that mere collection, receipt, or transmission/display of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as they are here.  Accordingly, claims 1-20 are considered ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodges et al. (US 2010/0100404).
As per Claim 1 Hodges teaches:
A computer implemented method comprising: 
obtaining, by the computer, assay data for a first feedstock, the assay data containing measurements for one or more aspects of the first feedstock (Hodges Abstract and at least [0009, 0012, 0019-0024] describes obtaining and receiving values of one or more properties of the feedstock containing measurements for the different properties); 
obtaining, by the computer, a first equipment model, the first equipment model containing one or more properties of one or more processing units (Hodges Abstract and at least [0009, 0012, 0019-0024] describes obtaining and receiving values of one or more properties of the processing equipment, the rate models are utilized to predict a deterioration rate of equipment based on particular properties); 
obtaining, by the computer, first processing conditions, the first processing conditions containing one or more variables by which the first feedstock will be processed by the one or more processing units (Hodges Abstract and at least [0009, 0012, 0019-0037] describe how particular conditions experience in different parts of a process can be used to predict deterioration rates with the models); 
determining, by the computer, a first corrosion amount of the one or more processing units, the corrosion amount determined using the first processing conditions, the properties of the one or more processing units contained in the first equipment model and the assay data for the first feedstock (Hodges Abstract and at least [0009, 0012, 0019-0037] describe how particular conditions experience in different parts of a process can be used to predict deterioration rates with the models); and 
displaying the first corrosion amount of the one or more processing units (Hodges in at least [0023] describes outputting the determined deterioration amounts on a display screen or as an electronic file, see also [Abstract, 0009, 0012, 0014, 0037-0038, 0047]).  
As per Claim 2 Hodges further teaches:
wherein the one or more properties of the one or more processing units comprise a second corrosion amount of the one or processing units, the second corrosion amount comprising an actual or estimated existing corrosion amount of the one or more processing units (Hodges in at least [0063] describes how actual rates of deterioration of mechanism can be monitored on items of process equipment, [0009, 0012, 0019-0024] describes obtaining and receiving values of one or more properties of the processing equipment, the rate models are utilized to predict a deterioration rate of equipment based on particular properties).  
As per Claim 4 Hodges further teaches:
obtaining, by the computer, the second corrosion amount of the one or more processing units; determining, by the computer, a third corrosion amount of the one or more processing units, the third corrosion amount comprising the first corrosion amount for the one or more processing units in conjunction with the second corrosion amount for the one or more processing units; and storing the third corrosion amount of the one or more processing units (Hodges in at least Fig. 5 and [0025-0038] describe the ability to obtain multiple deterioration values for different process equipment, deterioration mechanism and feedstock variables and using those variables in combination to determine and store the data, see also [0020, 0022, 0024]).  
As per Claim 6 Hodges further teaches:
obtaining, by the computer, assay data for a second feedstock, the assay data containing measurements for one or more aspects of the second feedstock; determining, by the computer, a blend of the first feedstock and a second feedstock; determining, by the computer, assay data for the blend of the first feedstock and the second feedstock; and wherein the determination of the first corrosion amount of the one or more processing units is determined using the first processing conditions, the first equipment model and the assay data for the determined blend of the first feedstock and the second feedstock (Hodges in at least [0024-0039] describe gathering data for multiple process equipment, deterioration mechanisms and feedstock variables and using different rate models and feedstock properties to calculate a rate of deterioration through different mechanisms, variable combinations, etc. using a multivariate approach, in order to influence feedstock selection).  
As per Claim 7 Hodges further teaches:
wherein the determined blend is based on a first proportion of the first feedstock and a first proportion of the second feedstock, the method further comprising: determining, by the computer, the first proportion of the first feedstock and the first proportion of the second feedstock to minimize the first corrosion amount of the one or more processing units when the determined blend is processed using the first processing conditions, the first equipment model and the assay data for the blend of the first feedstock and the second feedstock; and displaying/storing the determined first proportion of the first feedstock and the first proportion of the second feedstock (Hodges in at least [0024-0040] describe gathering data for multiple process equipment, deterioration mechanisms and feedstock variables and using different rate models and feedstock properties to calculate a rate of deterioration through different mechanisms, variable combinations, etc. using a multivariate approach, in order to influence feedstock selection that minimizes deterioration).  
As per Claim 8 Hodges further teaches:
wherein the determined blend is based on a first proportion of the first feedstock and a first proportion of the second feedstock, the method further comprising: wherein the first feedstock is associated with a first market price and the second feedstock is associated with a second market price; determining, by the computer, the first proportion of the first feedstock and the first proportion of the second feedstock to minimize a first price of the determined blend, the first price of the determined blend based on the first market price of the first proportion of the first feedstock and the second market price of the first proportion of the second feedstock, when the determined blend is processed using the first processing conditions, the first equipment model and the assay data for the blend of the first feedstock and the second feedstock; and displaying/storing the determined first proportion of the first feedstock and the first proportion of the second feedstock (Hodges in at least [0024-0048] describe gathering data for multiple process equipment, deterioration mechanisms and feedstock variables and using different rate models and feedstock properties to calculate a rate of deterioration through different mechanisms, variable combinations, etc. using a multivariate approach, in order to influence feedstock selection that minimizes deterioration, cost and/or downtime [0023] describes outputting the determined deterioration amounts on a display screen or as an electronic file, see also [Abstract, 0009, 0012, 0014, 0037-0038, 0047]).  
As per Claim 9 Hodges further teaches:
wherein the determined blend is based on a first proportion of the first feedstock and a first proportion of the second feedstock and wherein the first feedstock is associated with a first market price and the second feedstock is associated with a second market price, the method further comprising: determining, by the computer, the first proportion of the first feedstock and the first proportion of the second feedstock to minimize a first price of the determined blend and the first corrosion amount of the one or more processing units, the first price of the determined blend based on the first market price of the first proportion of the first feedstock and the second market price of the first proportion of the second feedstock, when the determined blend is processed using the first processing conditions, the first equipment model and the assay data for the blend of the first feedstock and the second feedstock; and displaying/storing the determined first proportion of the first feedstock and the first proportion of the second feedstock (Hodges in at least [0024-0048] describe gathering data for multiple process equipment, deterioration mechanisms and feedstock variables and using different rate models and feedstock properties to calculate a rate of deterioration through different mechanisms, variable combinations, etc. using a multivariate approach, in order to influence feedstock selection that minimizes deterioration, cost, including procurement costs, e.g. market price, and/or downtime [0023] describes outputting the determined deterioration amounts on a display screen or as an electronic file, see also [Abstract, 0009, 0012, 0014, 0037-0038, 0047]).  
As per Claim 10 Hodges further teaches:
accessing, by the computer, a plurality of equipment models, each of the plurality of equipment models containing one or more properties of one or more associated processing units; determining, by the computer, for each of a plurality of equipment models, the first corrosion amount of the one or more associated processing units, the corrosion amount determined using the first processing conditions, the properties of the one or more associated processing units contained in each of the plurality of equipment models and the assay data for the first feedstock; and selecting, by the computer, the first equipment model from one or more equipment models; wherein the selected first equipment model is the equipment model of the plurality of equipment models for which the determined first corrosion amount is the smallest (Hodges in at least [0024-0048] describe gathering data for multiple process equipment, deterioration mechanisms and feedstock variables and using different rate models and feedstock properties to calculate a rate of deterioration through different mechanisms, variable combinations, etc. using a multivariate approach, in order to influence feedstock selection that minimizes deterioration, cost, including procurement costs, and/or downtime).  
As per Claim 11 Hodges further teaches:
wherein the feedstock comprises a shipment of crude oil and wherein the first equipment model comprises a model of crude oil processing equipment (Hodges in at least [0014] describes that the feedstock is crude oil and the process equipment is a crude distillation unit).
As per Claims 12, 14, and 16-20 set forth limitations that are substantially similar to those set forth in Claims 1, 2, 4, and 6-11 and are therefore rejected based on the same reasons and rationale set forth in the rejections of claims 1, 2, 4, and 6-11 above.  Regarding the machine readable storage device, processor and memory of independent claims 12 and 20, Hodges in at least [0020-0022] describes executable computer program stored on a computer  including memory devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2010/0100404) in view of Asati et al. (US 2016/0281607)
As per Claim 3 Hodges further teaches:
obtaining, by the computer, the second corrosion amount of the one or more processing units (Hodges in at least [0063] describes how actual rates of deterioration of mechanism can be monitored on items of process equipment, [0009, 0012, 0019-0024] describes obtaining and receiving values of one or more properties of the processing equipment, the rate models are utilized to predict a deterioration rate of equipment based on particular properties); and 
Hodges does not explicitly recite determining whether aggregate corrosion amounts exceed a safety threshold, and if so displaying a warning.
determining, by the computer, whether the second corrosion amount for the one or more processing units in conjunction with the first corrosion amount of the one or more processing units exceeds a predetermined safety level for the one or more processing units; and in accordance with a determination that the second corrosion amount for the one or more processing units in conjunction with the first corrosion amount of the one or more processing units exceeds a predetermined safety level for the one or more processing units displaying a safety warning (Asati in at least [0129, 0169, 0210, 0255, 0261-0265, 0267] describe determining erosion or corrosion values as parameters for performance degradation and comparing the values to allowable predefined degradation values and thresholds and if they exceed or fall outside of an allowable range, an alarm may be triggered).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to obtain and analyze aggregate corrosion amounts for processing units to include techniques for comparing values to safety or predefined allowable levels to determine whether or not a warning or alarm should be triggered because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By evaluating the deterioration or degradation values and comparing them to a safety or allowable threshold, the combination enables identification of likely regulatory or safety violations while enabling possible root causes to be identified at a component level, thus enabling prompt corrective actions (Asati [0265]).
As per Claim 5 Hodges further teaches:
obtaining, by the computer, the second corrosion amount of the one or more processing units (Hodges in at least [0063] describes how actual rates of deterioration of mechanism can be monitored on items of process equipment, [0009, 0012, 0019-0024] describes obtaining and receiving values of one or more properties of the processing equipment, the rate models are utilized to predict a deterioration rate of equipment based on particular properties); and 
Hodges does not explicitly recite determining whether aggregate corrosion amount is acceptable. 
determining, by the computer, whether the second corrosion amount for the one or more processing units in conjunction with the first corrosion amount of the one or more processing units exceeds a predetermined safety level for the one or more processing units; and in accordance with a determination that the second corrosion amount for the one or more processing units in conjunction with the first corrosion amount of the one or more processing units does not exceed a predetermined safety level for the one or more processing units displaying an indication that the second corrosion amount for the one or more processing units in conjunction with the first corrosion amount of the one or more processing units is acceptable (Asati in at least [0129, 0169, 0210, 0255, 0261-0265, 0267] describe determining erosion or corrosion values as parameters for performance degradation and comparing the values to allowable predefined degradation values and thresholds).  
Asati is combined for the same reasons and rationale set forth in the rejection of Claim 3 above.
As per Claims 13 and 15 set forth limitations that are substantially similar to those set forth in Claims 1, 2, 3 and 5 and are therefore rejected based on the same reasons and rationale set forth in the rejections of claims 1, 2, 3 and 5 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bleackley et al. (US 2011/0264415) Configuration Engine for a Process Simulator.
Kusinski et al. (US 2012/0160707) Processes and System for Characterizing and Blending Refinery Feedstocks.
Aylott et al. (US 2016/0188769) Simulating Processes.
Sparago (US 2019/0316902) Failure Prediction and Analysis Techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623